DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on November 5, 2020 have been reviewed and considered.  Claims 1, 6-9, 11-14, and 16-20 are pending in which claims 1, 14, 16, and 18-19 have been amended; claims 2-5, 10, and 15 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second openings of the channel (see claim 1, 14 & 18) and the four edges/corners of the body must be shown or the feature(s) canceled from the claim(s).  Please label the openings, edges and corners in the Figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 1, “a body having a first edge, a second edge that is on an opposite side of the first edge and substantially parallel thereto, a third edge that is substantially perpendicular to the first edge and the second edge, and a fourth edge that is on an opposite side of the third edge and substantially perpendicular to the first edge and the second edge” in lines 2-5.

	a cord in the channel, the cord having a first end extending outside of the first opening of the channel, and the cord having a second end extending outside of the second opening of the channel” in lines 8-13.
	Claim 1, “wherein the first edge of the body is draped over the person’s shoulders and the second edge is pulled up around the person’s face and worn up over the person’s head as a hood in a third configuration” in lines 20-22.
	Claim 14, “a channel formed along an entire length of a first edge of the body, a first opening provided on a first end of the channel, and a second opening provided on a second end of the channel: and
	a cord provided through the channel and extending out of the first and second openings of the channel” in lines 5-9.
	Claim 16, “wherein the channel is a hem” in lines 1-2.
	Claim 18, “a channel formed along an entire length of a first edge of the body, a first opening in a first end of the channel, and a second opening in a second end of the channel; and
	a cord having a first end and a second end, the cord provided through the channel with the first end extending out of the first opening and the second end extending out of the second opening” in lines 6-11.

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 2, “a second corner of the body” is believed to be in error for - -a second corner of the body. - -.  Please note that the claim is missing a period at the end.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 3, “the second edge of the body” is believed to be in error for - -the second edge of the body. - -.  Please note that the claim is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “wherein the body has four distinct edges” renders the claim indefinite since claim 1, from claim 6 depends, already claims a first, second, third and fourth edges.  Are these the same, four distinct edges or different ones?  For examination purposes, the four distinct edges of claim 6 will be construed as the first, second, third and fourth edges of claim 1.
Regarding Claim 11, the limitation “further comprising a hem sewn along one of the four distinct edges between the third corn and the fourth corner” renders the claim indefinite and further lacks antecedent basis.  It is noted that a hem is already claimed in claim 1, from which claim 11, via claims 6-9, ultimately depends. Is this a second hem or is the same hem as already being claimed in claim 1?  For examination purposes, the examiner will construe the hem being claim in claim 11 as being the same hem as already being claimed in claim 1.
Regarding Claim 13, the limitation, “further comprising a cord” renders the claim indefinite since “a cord” is already being claimed in claim 1 from which claim 13 depends.  It is unclear if this is the same cord as already being claimed in claim 1 or if it is another cord.  For examination purposes, the examiner will construe the cord as being the same cord as already being claimed in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9,11-14, 16-17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 6-9, 11-14, 16-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Regarding Claim 1, the limitations, “wherein the fastener is connected around the person’s neck and the body is worn down around the person’s neck as a workout towel” (lines 14-15), “pulled up around the person’s face and worn up over the person’s head” (lines 17-18), “draped over the person’s shoulders and the second edge is pulled up around the person’s face and worn up over the person’s head” (lines 20-22) positively claims the human anatomy.  
	Regarding Claim 14, the limitation, “the cord fastened around the person’s chin” in line 13 positively claims the human anatomy.  
	Please refer to all human anatomy in a more functional way (e.g. by being paired with “configured to” or “adapted to”, etc.). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Brown (USPN 2,154,227).
	Regarding Claim 1, Brown discloses of a workout towel and hood combination (see Figure 1, via body of 10), comprising:
	a body (10, see Figure 1) having a first edge (edge of 10 via 14), a second edge (edge of 10 via 11) that is on an opposite side of the first edge (see Figure 1) and substantially parallel thereto (see Figure 1), a third edge (note a right side of the body of 10 where 15 resides along) that is substantially perpendicular to the first edge and the second edge (see Figure 1), and a fourth edge (note a left side of the body of 10 where 15 resides along) that is on an opposite side of the third edge and substantially perpendicular to the first edge and the second edge (see Figure 1);
	a fastener (via 15) on the body for connecting two substantially opposite portions of the body together around a person’s neck (note portions of 15 in each corner of 10);
	a hem (via 13-14) forming a channel (via 14) along an entire length of the first edge of the body (edge of 10 via 14) between the third edge and the fourth edge (see Figure 1), the channel (14) having a first opening at the third edge of the body and a second opening at the fourth edge of the body (see Figure 1, where each end of 12 extends through 14); and
	a cord (12) in the channel (14), the cord having a first end (via right side of 12a) extending outside of the first opening of the channel (see Figure 1), and the cord having a second end (via left side of 12a) extending outside of the second opening of the channel (see Figure 1);
	wherein the fastener (15) is connected around the person’s neck and the body (10) is worn down around the person’s neck as a workout towel in a first configuration (please note that two portions of 15 are capable of being connected around the person’s neck and whereas the body of (10) is capable of being worn down around the person’s neck as a workout towel, see Figures 1-3.  The limitations of “connected around the person’s neck and the body is worn down around the person’s neck as a workout towel in a first configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function);
	wherein the first edge of the body (edge of 10 via 14) is pulled up around the person’s face and worn up over the person’s head as a hood in a second configuration (please note that is capable for the first edge of the body (edge of 10 via 14) of being pulled up around the person’s face and worn up over the person’s head as a hood via the construction of article as shown in Figure 1.  The limitations of “pulled up around the person’s face and worn up over the person’s head as a hood in a second configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function); and
	wherein the first edge of the body (edge of 10 via 14) is draped over the person’s shoulders and the second edge (edge of 10 via 11) is pulled up around the person’s face and worn up over the person’s head as a hood in a third configuration (please note that is capable for the first edge of the body (edge of 10 via 11) is draped over the person’s shoulders and the second edge (edge of 10 via 11) is pulled up around the person’s face and worn up over the person’s head as a hood via the construction of article as shown in Figure 1.  The limitations of “draped over the person’s shoulders and the second edge is pulled up around the person’s face and worn up over the person’s head as a hood in a third configuration” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).
	Regarding Claims 6-12, Brown discloses of the invention as claimed above. Further Brown discloses:
	(claim 6), wherein the body (via 10) has four distinct edges and four distinct corners (see Figure 1);
	(claim 7), wherein the body (via 10) is substantially rectangular (see Figure 1);
	(claim 8), wherein the fastener (15) connects at least a first corner of the body to a second corner of the body (see each right and left corners of 10 closest to the second edge (edge of 10 via 11)) (Figure 1 vs. Figures 3-4);
	(claim 9), wherein the fastener (15) includes a first portion on the first corner, and the fastener further comprises a second portion on the second corner (see each right and left corners of 10 closest to the second edge (edge of 10 via 11), see Figure 1);
	(claim 11), further comprising a hem (via 13-14) sewn along one of the four distinct edges between the third corner and the fourth corner (edge of 10 via 14), and the cord (12) is provided to slide in the hem (via 13-14) (see Figures 1 & 5);
	(claim 12), wherein the fastener (via 15) comprises at least one of a snap (15), button, and hook-and-loop, (Col. 2, lines 41-48);
	(claim 13), further comprising a cord (12) at least partially sewn onto (via 13-14, note that “12” resides “on” the body via 13-14, see Figures 1 & 5 (reference Figure below)) the body (10), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).

    PNG
    media_image1.png
    214
    310
    media_image1.png
    Greyscale

	Regarding Claim 14, Brown discloses of a workout towel and hood combination (see Figure 1, via body of 10), comprising:
	a body (10, see Figure 1);
	a fastener (via 15) on the body for connecting two substantially opposite portions (note two sides or corners connected in Figure 1 vs. Figures 3-4) of the body together around a person’s neck (see Figure 3); 
	a channel (via 13-14) formed along an entire length of a first edge of the body (edge of 10 via 14), a first opening provided on a first end of the channel (via right side of 13-14 from which an end of 12 extends out from, see Figure 1), and a second opening provided on a second end of the channel (via left side of 13-14 from which an end of 12 extends out from, see Figure 1); and
	a cord (12) provided through the channel (via 13-14) and extending out of the first and second openings of the channel (see Figure 1);
	wherein the body (10) is configured to be worn down around the person’s neck as a workout towel (please note that the limitation of “configured to be worn down around the person’s neck as a workout towel” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that article of Brown is capable of being worn in this fashion and used as a “workout towel”.);
	wherein the body (10) is further configured to be worn up over the person’s head as a hood (please note that the limitation of “configured to be worn up over the person’s head as a hood” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that article of Brown is capable of being worn in this fashion and used as a “hood”.);
	wherein the cord (12) is fastened around the person’s chin when worn as the hood (please note that the limitation of “fastened around the person’s chin when worn as the hood” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that article of Brown is capable of performing this function in relation to a wearer), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).
	Regarding Claims 16-17, Brown discloses of the invention as claimed above. Further Brown discloses:
	(claim 16), wherein the channel is a hem (via 13-14, Col. 2, lines 30-33), and the first edge of the body (edge of 10 via 14) having the hem is opposite a second edge of the body (edge of 10 via 11) and the fastener (via 15) is provided on opposite corners of the second edge (edge of 10 via 11) (see Figure 1);
	(claim 17), wherein the fastener (15) connects a first corner along the second edge of the body to a second corner along the second edge of the body (note right and left bottom corners along the second edge (edge of 10 via 11) being connected (see Figure 1 vs. Figures 3-4), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).


	Regarding Claim 18, Brown discloses of a workout towel and hood combination (see Figure 1, via body of 10), comprising:
	a body (10, see Figure 1) configured to be worn down around the person’s neck as a workout towel, and separately to be worn up over the person’s head as a hood (see Figure 1), (note that the limitations of “configured to be worn down around the person’s neck as a workout towel, and separately to be worn up over the person’s head as a hood” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that article of Brown is capable of being worn in this fashion and used as a “workout towel” and/or a “hood”); 
	a fastener (via 15) on the body for connecting two substantially opposite portions of the body together (note two sides or corners connected in Figure 1 vs. Figures 3-4) around a person’s neck (see Figure 3); and 
	a channel (via 12-13) formed along an entire length of a first edge of the body (edge of 10 via 14), a first opening in a first end of the channel (via right side of 13-14 from which an end of 12 extends out from, see Figure 1), and a second opening in a second end of the channel (via left side of 13-14 from which an end of 12 extends out from, see Figure 1); and
	a cord (12) having a first end and a second end (note right and left ends of 12, “12a”), the cord provided through the channel with the first end extending out of the first opening and the second end extending out of the second opening (see Figure 1), the cord to be fastened around the person’s chin when worn as the hood (please note that the limitation of “fastened around the person’s chin when worn as the hood” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that article of Brown is capable of performing this function in relation to a wearer), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).
	Regarding Claims 19-20, Brown discloses of the invention as claimed above. Further Brown discloses:
	(claim 19), wherein the first edge of the body (edge of 10 via 14) having the channel is opposite a second edge of the body (edge of 10 via 11) and the fastener (via 15) is provided on opposite corners (note right and left corners of 10) of the second edge (edge of 10 via 11) (see Figure 1);
	(claim 20), wherein the fastener (via 15) connects a first corner along the second edge of the body to a second corner along the second edge of the body (note right and left bottom corners along the second edge (edge of 10 via 11) being connected (see Figure 1 vs. Figures 3-4), (Figures 1-6, Col. 2, lines 15-55, Col. 3, lines 1-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732         

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732